PER CURIAM.
In our Per Curiam of February 8, 1965, for the reasons therein assigned, we held in abeyance the opinion which had been prepared by us and stayed all further proceedings on this appeal.
Now, for the reasons assigned in the opinion this day handed down by this Court in the matter bearing the No. 1712 of our docket entitled Ball et al. v. Marquette *65Casualty Company and Wormser, Sr., 184 So.2d 60, it is ordered that the appeal taken by Marquette Casualty Company herein be and the same is hereby dismissed.
Appeal dismissed.